Case 2:20-cv-00359-GW-E Document 153-2 Filed 07/26/21 Page 1 of 3 Page ID #:14462



    1
    2
    3
    4
    5
    6
    7
    8
                                  UNITED STATES DISTRICT COURT
    9
                                 CENTRAL DISTRICT OF CALIFORNIA
  10
  11    NICHIA CORPORATION,                              Case No. 2:20-cv-00359-GW(Ex)
                                                         Hon. George H. Wu, Ctrm. 9D
  12                        Plaintiff,                   Mag. Judge Charles F. Eick, Ctrm 750
  13               v.                                    [PROPOSED] ORDER
                                                         GRANTING STIPULATION TO
  14    FEIT ELECTRIC COMPANY, INC.,                     CONTINUE HEARING DATE
                                                         AND RELATED DATES
  15                        Defendant.                   REGARDING DEFENDANT FEIT
                                                         ELECTRIC COMPANY, INC.’S
  16                                                     MOTION FOR LEAVE TO
                                                         AMEND ITS ANSWER
  17
                                                         New Hearing Date: September 2,
  18                                                              2021
                                                         Time: 8:30 a.m.
  19                                                     Ctrm: 9D
  20                                                     Fact Disc. Cut-off: Aug. 20, 2021
                                                         Expert Disc. Cut-off: Oct. 29, 2021
  21                                                     Pretrial Conference: January 13, 2022
                                                         Jury Trial: January 25, 2022
  22
  23               Having considered the stipulation submitted by Plaintiff Nichia Corporation
  24    and Defendant Feit Electric Company, Inc. and good cause appearing, the court
  25    approves the stipulation:
  26               NOW, THEREFORE, IT IS HEREBY ORDERED that:
  27               The hearing date on defendant Feit’s Motion to Amend Answer is continued
  28    from August 19, 2021 to September 2, 2021 at 8:30 a.m. in Courtroom 9D, and


        4825-3572-4275.2
Case 2:20-cv-00359-GW-E Document 153-2 Filed 07/26/21 Page 2 of 3 Page ID #:14463



    1   plaintiff Nichia’s opposition to the Motion to Amend Answer is due on August 6,
    2   2021 and defendant Feit’s reply to the Motion to Amend Answer is due on
    3   August 19, 2021.
    4
    5   Dated:
    6                                               Hon. George H. Wu
                                                    United States District Judge
    7
    8   Submitted by:
    9   DATED: July 26, 2021           By:   /s/ Elizabeth M. Weldon
  10
                                       SNELL & WILMER L.L.P
  11
  12                                   WILLIAM S. O’HARE (SBN 82562)
                                       wohare@swlaw.com
  13                                   ELIZABETH M. WELDON (SBN 223452)
                                       eweldon@swlaw.com
  14
                                       600 Anton Blvd., Suite 1400
  15                                   Costa Mesa, CA 92626
                                       Telephone: (714) 427-7000
  16
                                       Facsimile: (714) 427-7799
  17
                                       ROTHWELL, FIGG, ERNST & MANBECK P.C.
  18
  19                                   ROBERT P. PARKER (pro hac vice)
  20                                   rparker@rfem.com
                                       MARTIN M. ZOLTICK (pro hac vice)
  21                                   mzoltick@rfem.com
                                       JENNY COLGATE (pro hac vice)
  22                                   jcolgate@rfem.com
  23                                   MICHAEL JONES (pro hac vice)
                                       mjones@rfem.com
  24                                   DANIEL R. MCCALLUM (pro hac vice)
  25                                   dmccallum@rfem.com
                                       MARK RAWLS (pro hac vice)
  26                                   mrawls@rfem.com
  27                                   D. LAWSON ALLEN (pro hac vice)
                                       lallen@rfem.com
  28                                   ROTHWELL, FIGG, ERNST &MANBECK P.C.
                                              -2-
        4825-3572-4275.2
Case 2:20-cv-00359-GW-E Document 153-2 Filed 07/26/21 Page 3 of 3 Page ID #:14464



    1                                607 14th Street N.W., Suite 800
    2                                Washington, DC 20005
                                     Telephone: (202) 783-6040
    3                                Facsimile: (202) 783-6031
    4
                                     Attorneys for Plaintiff Nichia Corporation
    5
    6
                                     By: /s/ Kal Shah
    7
                                     STRADLING YOCCA CARLSON & RAUTH,
    8                                P.C.
    9
                                     SALIL BALI (SBN 263001)
  10                                 sbali@sycr.com
                                     MATTHEW R. STEPHENS (SBN 288223)
  11                                 mstephens@sycr.com
  12                                 STRADLING YOCCA CARLSON & RAUTH, P.C.
                                     660 Newport Center Drive, Ste. 1600
  13                                 Newport Beach, CA 92660
                                     Telephone: (949) 725-4000
  14
                                     BENESCH, FRIEDLANDER, COPLAN &
  15                                 ARONOFF LLP
  16
                                     KAL SHAH (admitted pro hac vice)
  17                                 kshah@beneschlaw.com
                                     SIMEON PAPACOSTAS (admitted pro hac vice)
  18                                 spapacostas@beneschlaw.com
  19                                 KATHERINE A. SMITH
                                     ksmith@beneschlaw.com
  20                                 BENESCH, FRIEDLANDER, COPLAN &
                                     ARONOFF LLP
  21                                 71 S. Wacker Drive, Suite 1600
  22                                 Chicago, IL 60606
                                     Telephone: (312) 212-4949
  23                                 Facsimile: (312) 767-9192
  24
  25
  26
  27
  28
                                            -3-
        4825-3572-4275.2
